Citation Nr: 0611716	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  03-34 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.B.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.  The veteran is deceased, and the appellant is 
the widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In January 2005, the Board remanded the 
appeal for further development.

The appellant and her granddaughter testified at a September 
2004 Travel Board hearing before the undersigned Veterans Law 
Judge.  At that time, she withdrew her appeal of the issue of 
entitlement to basic eligibility for nonservice-connected 
death pension benefits.  Therefore, the issue is no longer 
for appellate consideration.

In March 2006, the Board received additional evidence from 
the appellant.  After review, the Board finds that the 
additional evidence is cumulative and essentially duplicates 
evidence previously of record that was discussed in the 
December 2005 supplemental statement of the case.  See 38 
C.F.R. § 19.37 (2005).  Thus, although not accompanied by a 
waiver of initial RO consideration, the Board will consider 
the above evidence in conjunction with this appeal.

In the above March 2006 correspondence, the appellant and her 
granddaughter indicate that VA's provision of excessive chest 
X-rays caused the veteran's fatal lung cancer.  They also 
state that VA provided deplorable care in the treatment of 
the veteran's lung cancer.  If the appellant wishes to file a 
claim of entitlement to compensation for the veteran's death 
pursuant to the provisions of 38 U.S.C.A. § 1151, she should 
so inform the RO which should take appropriate action.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 2002, at age 76.  The 
immediate cause of death was lung cancer; no other conditions 
were identified as leading to the immediate cause of death.

2.  At the time of the veteran's death, service connection 
was in effect for residual scars, gunshot wound to the right 
forearm with moderately severe damage to Muscle Group VIII; 
residual scars, gunshot wound to the chest with moderate 
damage to Muscle Group XXI and retained foreign bodies; and 
residual scars, gunshot wound to the right thigh; and there 
were no pending claims for service connection.

3.  The veteran's service-connected residuals of a gunshot 
wound to the chest with moderate muscle damage and retained 
foreign bodies did not cause or contribute substantially or 
materially to cause the veteran's death.

4.  The veteran's lung cancer was first demonstrated many 
years after service, and is not shown to be related to any 
incident of service.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.





CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1116, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the record reflects that VA has made reasonable 
efforts to notify the appellant of the information and 
medical and lay evidence necessary to substantiate her claim.  
In an October 2002 letter, issued prior to the initial AOJ 
decision, VA informed the appellant and her representative of 
the information and evidence necessary to substantiate a 
claim for death benefits, to include service connection for 
the cause of the veteran's death.  The letter also informed 
the appellant of her and VA's respective duties for obtaining 
evidence.  Lastly, the letter asked her to identify any 
private medical records that would support her claim or to 
obtain them herself and send them to VA, and to send 
information describing additional relevant evidence or the 
evidence itself.  Thus, as a practical matter, the Board 
finds that the appellant has been asked to submit any 
evidence in her possession that pertains to the claim.  
Therefore, the contents of the October 2002 notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

In addition, VA provided the appellant with a copy of the 
appealed February 2003 rating decision, October 2003 
statement of the case, January 2005 Board remand, and 
December 2005 supplemental statement of the case.  These 
documents provided notice of the law and governing 
regulations, and the reasons for the determinations made 
regarding the claim.  By way of these documents, the 
appellant was also specifically informed of the information 
and evidence previously provided to VA or obtained by VA on 
her behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the appellant.  Specifically, the information and evidence 
that have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and 
private medical records, a VA examination report, and 
statements made by and on behalf of the appellant in support 
of her claim.  In addition, the Board observes that all 
available VA medical records have been obtained and 
associated with the claims file.  In this regard, the record 
shows that VA requested all treatment records, to 
specifically include progress notes and nursing notes, as 
well as doctor's orders, from the VA Medical Center in 
Pittsburgh, Pennsylvania, dated from October 2001 to the 
veteran's death in June 2002.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the appellant was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, service connection for the 
cause of the veteran's death is being denied and an effective 
date will not be assigned.  As such, there is no prejudice to 
the appellant with respect to any notice deficiencies related 
to effective date issues.  See Bernard, supra; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

Laws and Regulations

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).  

In order to establish service connection for the cause of the 
veteran's death (i.e. entitlement to DIC), the evidence must 
show that a disability incurred in or aggravated by service 
caused or contributed substantially or materially to the 
veteran's death.  The issue involved will be determined by 
the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2005).

A service-connected disability will be considered as the 
principal cause of death when such disability was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death.  Id.

Although there are primary causes of death that by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

In adjudicating the appellant's claim, the Board must also 
consider whether the disability that caused the veteran's 
death - lung cancer - may be service-connected.  Under the 
laws administered by VA, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Analysis

At the time of the veteran's death, service connection was in 
effect for residual scars, gunshot wound to the right forearm 
with moderately severe damage to Muscle Group VIII; residual 
scars, gunshot wound to the chest with moderate damage to 
Muscle Group XXI and retained foreign bodies; and residual 
scars, gunshot wound to the right thigh.  The combined 
evaluation of the veteran's disabilities is 30 percent.  
There were no pending claims for service connection.

The appellant contends, in essence, that the cause of the 
veteran's death is related to his service-connected residuals 
of a gunshot wound to the chest with moderate muscle damage 
and retained foreign bodies.  The appellant asserts that, 
because of the retained shrapnel in the veteran's left chest, 
VA physicians were unable to provide the maximal therapeutic 
radiation dose and thereby his service-connected disability 
significantly contributed to or hastened his death.  At the 
Board hearing, the appellant's granddaughter testified that 
the retained shrapnel in the veteran's chest burned through 
tissue during radiation therapy and caused pleural adhesions.  
Alternatively, the appellant contends that the retained 
shrapnel contained depleted uranium, which caused the 
veteran's lung cancer.  In a March 2006 correspondence, the 
appellant and her granddaughter indicated that the retained 
shrapnel, made of lead, caused the veteran's lung cancer.

The certificate of death shows that the veteran died on June 
[redacted], 2002, at age 76.  The immediate cause of death was listed 
as lung cancer.  No other conditions were identified as 
leading to the immediate cause of death.

After review, the Board finds that the veteran's service-
connected residuals of a gunshot wound to the chest with 
moderate muscle damage and retained foreign bodies did not 
cause or contribute substantially or materially to cause the 
veteran's death.  In this regard, the Board notes that Dr. 
Ross, a private lung oncologist, stated that, although he did 
not have the pleasure of meeting the veteran, he can say that 
shrapnel does cause malignant cells.  Initially, the Board 
observes that it is unclear as to whether Dr. Ross had an 
opportunity to review the veteran's claims file.  In 
addition, he only states that generally shrapnel causes 
malignant cells, not that the veteran's lung cancer 
specifically is due to retained shrapnel.  

Furthermore, a May 2005 VA examination report reflects that 
the veteran's service-connected residuals had no effect on 
the development of his lung cancer or the treatment therefor.  
After a review of the claims file, the examiner stated that 
the record indicates that the veteran was given radiation 
therapy at the recommended dose levels, 6300 rads.  The 
examiner noted that the presence of retained shrapnel or 
other foreign bodies does not interfere with the provision of 
radiation therapy to lung cancers.  The examiner then stated 
that, as no dose reduction occurred, and the presence of 
shrapnel has no effect on dose or efficacy of the radiation 
therapy treatments, the veteran's remote shrapnel wounds with 
retained shrapnel had absolutely no effect on his lung cancer 
or treatment.  Lastly, the examiner stated that the veteran's 
service-connected residuals of shrapnel contributed 
absolutely nothing to the cause of the veteran's death.  

The Board observes that the opinion of the above VA examiner 
is more probative as it is based on a review of the veteran's 
claims file.  Additionally, the private physician speaks in 
general terms, not specifically about the veteran.

The Board notes that a May 2002 VA treatment note reflects 
that the veteran is not a candidate for aggressive therapy; 
however, the note does not reflect that the veteran received 
less than the recommended dose of radiation.  As such, the 
Board defers to the above VA examiner's opinion that the 
veteran was given radiation therapy at the recommended dose 
level of 6300 rads.  Moreover, a November 2001 VA initial 
consultation report reflects a recommended level of radiation 
therapy of approximately 6000 to 6500 units, which is in line 
with the actual dose provided.

The Board will now consider whether the veteran's lung cancer 
may be service-connected.  After review, the Board finds that 
the veteran's lung cancer was not shown in service or for 
many years after separation from service.  In this regard, 
his service medical records are negative for any complaint, 
treatment, or diagnosis of lung cancer; and he was not 
diagnosed with lung cancer until October 2001, which is 
almost 55 years after discharge.  In addition, the appellant 
testified that during their marriage, although the veteran 
had a lot of trouble with his chest with respect to the 
retained shrapnel, the veteran did not receive a lot of 
medical treatment for his lungs.  Furthermore, the appellant 
has not presented any competent medical evidence linking the 
veteran's lung cancer to any incident of service.  Given the 
above, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to service connection for 
lung cancer.

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service, to 
include his service-connected residuals of a gunshot wound to 
the chest with moderate muscle damage and retained foreign 
bodies.  The Board observes, however, that she, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board also acknowledges the contentions of the 
appellant's granddaughter, whom the record shows has some 
training as a nurse.  Initially, the Board observes that she 
may be competent to render an opinion as to the etiology of 
the veteran's lung cancer and any interference the retained 
shrapnel may have played in the treatment of the veteran's 
lung cancer.  However, the Board observes that the opinion of 
the above VA examiner, a physician, carries more probative 
value.  In addition, although she has submitted various 
articles on the development of lung cancer, she has not 
provided competent medical evidence linking the veteran's 
lung cancer specifically to the retained shrapnel, either due 
to any depleted uranium or lead contained in the shrapnel.  
In this regard, the Board notes that one of the articles she 
submitted notes that depleted uranium ammunition was not 
developed until the 1970s, which is long after the veteran's 
period of service which ended in November 1946.  Another 
article she submitted notes that there is some evidence 
implicating lead with lung cancer but that the evidence is 
not conclusive.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  
Thus, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


